 QIn the Matter of LUMEN BEARINGCOMPANYandDISTRICT 76,INTERNATIONALASSOCIATIONOF MACHINISTSCase No. R-5803.-Decided Augustf1, 1943Messrs.Walter J. MahoneyandNoah V.Young,of Buffalo, N. Y.,for the,Company.Messrs. R. D. NewellandNelson Duerr,of Buffalo,N. Y., for theUnion.Mr: Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 76, International Associationof Machinists, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Lumen Bearing Company, Buffalo, New York, herein called' theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Francis V. Cole, TrialExaminer.Said hearing was held at Buffalo, New York, on August3, 1943.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case,' the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLumen Bearing Company. is a New York corporation with itsprincipal place of business at Buffalo, New York, where it is engaged'Subsequent to the hearing the parties entered into a stipulation reciting that certainplant-protection employees are members of the auxiliary military police and should there-fore be excluded from the unitThe stipulation is hereby made a part of the record52 N. L. R. B., No. 11.52 LUMEN BEARING COMPANY53rin the manufacture of bronze and brass castings.During the, first6 months of 1943 the Company used raw materials valued at about$350,000, approximately 40 percent of which was shipped to it from,points outside the State of New York.During the same period theCompany manufactured finished products valued at about $837,000,approximately 80 percent^of which was shipped to points outside-theState of New York. The Company admits, for the purpose of thisproceeding, that it is engaged in commerce within the meaning of the-National Labor Relations Act.II.THE ORGANIZATION INVOLVEDDistrict 76, International Association of Machinists, is a labororganization,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusivecollective bargaining representative of its employees until such time'as the Union is certified by the Board.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaning,of Section 9 (c) and, Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union and the Company agree that all production and main-tenance employees of the company, including timekeepers, shop,clerks, shipping clerks, and pattern clerks, but excluding supervisory,.office and clerical employees, engineering and cost departmentemployees, office porters, and company chauffeurs, constitute allappropriate unit.The Company employs seven plant-protection employees.Theyare armed and sworn auxiliaries of the United States Military Police..In accordance with our usual practice we shall exclude them from the-unit.We find that all productionandmaintenanceemployees of the-Company, including timekeepers, shop clerks, shipping clerks, and'pattern clerks, but excluding office, clerical, and plant-protectionsemployees, engineering and cost department employees, office porters,.2The Field Examiner reported that the Union presented 79 membership application cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll of July 4, 1943.There are approximately 147 employees in the appropriate unit.. 54DECTSJONS OF NATIONAL LABOR RELATIONS BOARD-company chauffeurs, and all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with LumenBearingCompany, Buffalo, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Third Region, acting in this matteras agentfor the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaidpay-rollperiod because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by District76, International Association ofMachinists, for the purposes ofcollective bargaining.CHAIRMAN MiLLIs took no part in the consideration of the aboveDecision and Direction of Election.